                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-313-RJC-DCK

 LEILONNI DAVIS, ASHLEY SAFRIT, and                     )
 LAUREN WILSON,                                         )
                                                        )
                Plaintiffs,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
                                                        )
 TMC RESTAURANT OF CHARLOTTE LLC,                       )
 d/b/a THE MEN’S CLUB,                                  )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion For Limited Stay Of

Proceedings” (Document No. 22) filed May 20, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. §636(b), and immediate review is appropriate.

Having carefully considered the motion, the record, and noting consent of the parties, the

undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Joint Motion For Limited Stay Of

Proceedings” (Document No. 22) is GRANTED. The parties shall have up to and including July

5, 2019 to file a Notice Of Settlement. If the parties are unable to resolve this matter, Plaintiff

Davis shall file her Opposition to Defendant’s Objection (Document No. 21) to the Magistrate

Judge’s Memorandum and Recommendation (Document No. 20) on or before July 15, 2019.
SO ORDERED.

                  Signed: May 21, 2019




              2
